Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00072-CV

                              IN THE INTEREST OF H. R. M., a Child

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018EM504989
                             Honorable Nick Catoe Jr., Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: May 8, 2019

DISMISSED FOR WANT OF PROSECUTION

           In this appeal, the clerk’s record was due on April 12, 2019. See TEX. R. APP. P. 35.1.

Before the due date, the Bexar County District Clerk notified this court that Appellant had not paid

the clerk’s fee for preparing the record and Appellant is not entitled to a free clerk’s record.

           On April 11, 2019, we ordered Appellant to file written proof by April 22, 2019, that either

(1) the clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee, or (2)

Appellant is entitled to a free clerk’s record. We warned Appellant that if he failed to respond as

ordered, this appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).

           To date, Appellant has not filed any response with this court. Therefore, we dismiss this

appeal for want of prosecution. See id. R. 37.3(b), 42.3(b), (c).

                                                     PER CURIAM